DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 10-20 in the reply filed on 14 March 2022 is acknowledged.  The traversal is on the ground(s) that all the claims can be examined without a serious search burden.  This is not found persuasive because a serious search burden has been established if all the claims were to be examined together.  See item #3 on page 2 in the previous Office action for reference.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2017/0008217 (hereinafter “Chapman”), in view of United States Patent Application Publication No. US 2009/0320995 (hereinafter “Martin”), and further in view of United States Patent Application Publication No. US 2015/0246718 (hereinafter “Aitken”).Regarding claims 10, 18 and 20 	Chapman teaches a method of making a hat-type stiffener from a flat composite laminate charge (rounded-hat composite stringer) (abstract). 	Chapman teaches constructing a (lower forming) die 36 and an upper flexible plate (upper forming die) 44, each forming die having a length and defining a curve along at least a portion of the length of the die (paragraphs [0022], and [0033]; and Figures 3, 5, and 9). 	Chapman teaches the flat laminate charge is heated to a forming temperature and cooled (cured) after forming into the hat-type stiffener shaping process (paragraphs [0035] and [0043]), which corresponds to a pre-cured flat composite charge.  Chapman illustrates the flat composite laminate charge 34 has a finite width with two curved edges (Figures 1, 3, and 9).  However, Chapman does not explicitly teach the charge 34 is cut to its desired dimension, which forms the hat-type stiffener.  Martin teaches the forming of stringers and stiffeners are well-known, which includes cutting and laying up of composite laminates, and later cured (paragraphs [0003], [0004], and [0009]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to provide the traditional cutting step, as taught by Martin, to the flat composite laminate charge 34 of Chapman to yield a charge which is appropriately dimensioned to form the hat-type stiffener of Chapman. 	Chapman teaches pressing the flat composite laminate charge 34 between the (lower forming) die 36 and the upper flexible plate (upper forming die) 44 to shape the composite charge into a hat stiffener (pre-formed stringer) 20, wherein the resulting pre-formed stringer has an inner side between curved radius corners (fillet portions (adjacent to elements 38a and 42a on either side)) 33 (Figures 5-9 and paragraph [0031]). 	Chapman illustrates contacting a punch (forming member) 42 against the inner side of the hat stiffener (pre-formed stringer) 20 (Figure 8). 	Chapman teaches curing the pre-formed stringer and removing the punch (forming member) 42 from the cured stringer (paragraph [0043]). 	Chapman does not explicitly teach applying radius fillers to the curved fillet portions of the pre-formed stringer.  Aitken teaches method of manufacturing a reinforced composite structure for an aircraft (abstract).  Aitken teaches by adding a radius filler to curved radius portions, the radius filler minimizes or prevents defects that might otherwise subsequently form along the interface between adjacent layers at the curved fillet portions (disclosed by Aitken as being a skin structure and a composite material preformed stringer) (paragraph [0040] and Figure 9).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the method Chapman to include applying radius fillers to the curved fillet portions of the hat stiffener (pre-formed stringer) 20 prior to curing to minimize or prevent defects that might otherwise subsequently form along the interface between adjacent layers at the curved fillet portions.Regarding claim 11 	In addition, Chapman teaches the stringer incorporates a curve (Figures 1 and 9), and the die 36 bends to the applied contour (paragraph [0040]), which corresponds to the shape of both the upper and lower forming dies.  Chapman additionally teaches the stiffener may be contoured at one or more locations (paragraph [0031]), which corresponds to a complex curve. Regarding claims 12 and 14 	In addition, Chapman does not explicitly teach the pre-formed stringer has a cross-section characterized by: a hat height to hat width ratio of at least 0.5; or a cap radius of between 0.5 inches to 1.5 inches.  However, it would have been an obvious matter of design choice to determine appropriate dimensions of the hat stiffener (pre-formed stringer) 20 to yield a stiffener which exhibits sufficient reinforcement to the attached aircraft wing or skin.Regarding claim 13 	In addition, Chapman illustrates an obtuse angle (angle greater than 90°) is formed between a flange (base plane) 26 and a web (side wall) 22 (Figure 8), which falls within the claimed range.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman, Martin, and Aitken as applied to claim 10 above, and further in view of United States Patent Application Publication No. US 2016/0332413 (hereinafter “Kismarton”).Regarding claim 15 	The limitations for claim 10 have been set forth above.  In addition, Martin does not explicitly teach the cutting of the pre-cured flat composite charge includes forming at least one curved border on the pre-cured flat composite charge. 	Kismarton teaches a composite membrane useful as a stringer for an aircraft components (abstract and paragraph [0002]).  Kismarton teaches the composite plies may include intermittent angular cuts that are configured to accommodate curvature. The angular cuts accommodate curved surfaces in layups by eliminating or otherwise reducing wrinkles and bumps caused by overlaps (paragraph [0036]).  Kismarton teaches the cuts aids in facilitating a curved border of the composite material (paragraph [0084] and Figure 11E), which corresponds to cutting the pre-cured flat composite charge includes forming at least one curved border on the pre-cut flat composite charge.   Kismarton teaches the angular cuts facilitate arcuate or curved contours without buckling or creating voids during a layup or curing process (paragraph [0037]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the flat composite laminate charge 34 of Chapman with the angular cuts of Kismarton to yield a flat composite charge which is configured to accommodate curvature without buckling or creating voids during a layup or curing process.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chapman, Martin, and Aitken as applied to claim 10 above, and further in view of United States Patent Application Publication No. US 2009/0320292 (hereinafter “Brennan”).Regarding claim 16 	The limitations for claim 10 have been set forth above.  In addition, Chapman does not explicitly teach curing the pre-formed stringer 20 is carried out with the pre-formed stringer disposed directly on a wing skin. 	Brennan teaches a composite charge which forms a stringer, and the stringer is held on a tool assembly, the tool assembly is used to move the preformed stringer into proximity with a wing skin, where the skin and stringer are co-cured (abstract and paragraph [0046]).  Brennan teaches co-curing the stringer with the skin achieves a strong attachment therebetween (paragraph [0029]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the curing step of the method disclosed by Chapman with a co-curing step of the stringer with the skin to facilitate a strong attachment therebetween without the need of additional fasteners.
Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record Chapman, Martin, Aitken, Kismarton, and Brennan while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in either claim 17 or 19.  	Specifically, none of Chapman, Martin, Aitken, Kismarton, and Brennan, when considered alone or in combination, teach or reasonably suggest:  	-the method of claim 10, wherein the forming dies are comprised of an elastomeric material, further comprising: reshaping the upper and lower forming dies into different shapes for use in subsequently manufacturing a different stringer having a different shape; or  	-the method of claim 18, wherein each of the upper and lower forming dies has a first curvature around a first axis and a second curvature around a second axis, the first and second axes being orthogonal to each other and distinct from a longitudinal axis of the upper and lower forming dies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783